IN THE UNITED STATES COURT OF APPEALS
              FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                              Fifth Circuit

                                           FILED
                                                         April 3, 2009

                          No. 08-50476              Charles R. Fulbruge III
                                                            Clerk

CYNTHIA ZAMORA,

                                   Plaintiff–Appellee,
v.

SWIFT TRANSPORTATION CORPORATION,

                                   Defendant–Appellant.


                          No. 08-50546


CARLOS CASTANEDA,

                                   Plaintiff–Appellee,
v.

SWIFT TRANSPORTATION CORPORATION,

                                   Defendant–Appellant.


                          No. 08-50631


ALBERT ZAMORA,

                                   Plaintiff–Appellee,
v.

SWIFT TRANSPORTATION CORPORATION,
                           Nos. 08-50476, 08-50546, 08-50631

                                                   Defendant–Appellant.


                  Appeals from the United States District Court
                        for the Western District of Texas
               USDC Nos. 3:07-CV-452, 3:07-CV-369, and 3:07-CV-400


Before GARWOOD, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Swift Transportation Corporation (Swift) appeals the denials of its motions
to compel arbitration in three separate cases brought against it by former
employees. The cases below came before three different district court judges,
each of whom correctly concluded that the respective arbitration agreements at
issue were illusory because Swift reserved the right to revoke or modify the
agreements at any time without notice.1 Accordingly, Swift’s motions to compel
arbitration were appropriately denied. AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
           See J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223, 230 & n.2 (Tex. 2003).

                                               2